DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-5, 21, and 23-31 of the amended claim set received 11/22/2022 are pending.  Claims 6-20 and 22 have been canceled.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 26-29, and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lyons (US 2016/0201688).
Regarding Claim 21, Lyons discloses a method of filtering a particle-laden fluid flow in a turbine engine 20, the method comprising:
flowing the particle-laden fluid (flow C shown in Figs. 1-4; particle-laden in that it is atmospheric as ascertained from looking at Fig. 1) through a primary fluid passageway 66 (Figs. 2-4) of the turbine engine 20, with the primary fluid passageway 60 defined by opposing first 84 and second 86 walls (Figs. 3-4), an opening 100 formed in at least one of the first 84 and second 86 (see Figs. 2-3) and fluidly connected to an auxiliary passageway (any one of the passageways conveying fluids M1-M4 shown in Fig. 2), and a separator body 88 located within the primary fluid passageway 66 (see Figs. 2-3) fluidly separating the primary fluid passageway 66 from the opening 100 (see Figs. 3-4), the separator body having one or more separator openings 106 fluidly coupled to the auxiliary passageway 66 (follow flow arrows of Figs. 3-4);
diverting a first portion of the particle-laden fluid C over the separator body and bending the first portion (the first portion being the portion of the flow C entering the separator opening 106 as shown in Figs. 2-4) of the particle-laden fluid C around an edge 94 of the separator body 88 at the one or more separator openings 106 and flowing the first portion  (the portion of the flow C entering the separator opening 106 as shown in Figs. 2-4) of the particle-laden fluid C through the one or more separator openings 106 and into the auxiliary fluid passageway (any one of the passageways conveying fluids M1-M4 shown in Fig. 2) through the opening 100;
passing a second portion (portion of C which flows past bodies 88 into the combustor as seen in Fig. 4) of the particle-laden fluid C over the separator body 88 without entering the one or more separator openings, wherein the first portion (the portion of the flow C entering the separator opening 106 as shown in Figs. 2-4) defines a filtered fluid having less particles than the second portion that defines an unfiltered fluid  (see flow arrows of Fig. 4; at least some particles within fluid C will continue forward in the primary passage between walls 84 and 86 because of the momentum of relatively denser particles within the fluid C and centrifugal force imparted on the first portion fluid as it must reverse direction over the edge 94 and into the opening 106 to reach the one or more bleed holes 100, the same principal of the instant invention; the second portion does not experience the centrifugal forces of the first portion, the centrifugal forces causing heavier particles to separate from the first portion); and 
directing the filtered fluid (the portion of the flow C entering the separator opening 106 as shown in Figs. 2-4) to one or more downstream components (any one or more of the components forming the auxiliary passageways conveying the filtered fluid M1-M4 and elements 60, 78, 74, and 76 as shown in Fig. 2) of the turbine engine 20.
Regarding Claim 26, Lyons discloses wherein the one or more downstream components (any one or more of the components forming the auxiliary passageways conveying fluids M1-M4 and elements 60, 78, 74, and 76 as shown in Fig. 2) of the turbine engine 20 to which the filtered fluid (the portion of the flow C entering the separator opening 106 as shown in Figs. 2-4) is directed includes one or more of a vane, nozzle, or shroud (see Fig. 2, e.g. shroud 91 and nozzle with vanes 78, read para. 0041).
Regarding Claim 27, Lyons discloses wherein the separator body 88 is two opposing separator bodies 88 (two of the adjacent separator bodies 88 as seen Fig. 4) and the auxiliary fluid passageway is a plurality of auxiliary fluid passageways (any two or more of the passageways conveying fluids M1-M4 shown in Fig. 2), and wherein the diverting the first portion of the particle-laden fluid includes passing the particle-laden fluid C over two opposing separator bodies 88 (see Fig. 4) and flowing the diverted first portion (the portion of the flow C entering the separator opening 106 as shown in Figs. 2-4) of the particle-laden fluid through the plurality of auxiliary fluid passageways (any two or more of the passageways conveying fluids M1-M4 as shown in Fig. 2).
Regarding Claim 28, Lyons discloses wherein the opening 100 formed in at least one of the first 84 and second 86 walls is a bleed hole 100 (the first portion of the fluid C is essentially ‘bled’ from the flow C headed to the combustor 26 for combustion purposes, see Fig. 2).
Regarding Claim 29 and 31, Lyons discloses further comprising directing the unfiltered fluid (portion of C which flows past bodies 88 into the combustor [section] 55/26 as seen in Fig. 4 with reference to Fig. 2) into a combustor section of the turbine engine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Lyons (2016/0201688) in view of Tibbott (US 9,518,468).
Regarding Claim 25, Lyons discloses the claimed invention as discussed above.  Lyons does not disclose the filtered fluid that is conveyed along the auxiliary fluid passageway is directed to one or more turbine blades.
Tibbott discloses a turbine engine 10 (Fig. 1) wherein a fluid is directed towards a turbine stage via an auxiliary passage (follow flow arrows to the turbine stage of Fig. 2) similar to the disclosure of Lyons.  Tibbott teaches the fluid is further directed to and inside of the turbine blades 32 of the at least one turbine stage (see Figs. 2 and Fig. 3, read col. 1, ll. 46-49).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the turbine stage of Lyons to include the turbine stage structure including the internally-cooled turbine blades and directing the fluid of the auxiliary passage to the internally-cooled turbine blades as taught by Tibbott in order to cool the blades so that they are not damaged during operation (read Tibbott col. 1, ll. 46-49).
Regarding Claim 30, Lyons in view of Tibbott teaches the claimed invention as discussed above.  Tibbott further discloses directing the unfiltered fluid (portion of C which flows past bodies 88 into the combustor [section] 55/26 as seen in Fig. 4 with reference to Fig. 2) into a combustor section of the turbine engine.

Allowable Subject Matter
Claims 1-5 are allowable.
Claim 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose the following in combination with the other independent claim limitations or with the base and interceding claim limitations -
Regarding Claim 1, “the first portion of the particle-laden fluid filtered by the first portion of the particle-laden fluid bending around an edge of the undulating separator body at the one or more separator opening.”
Regarding Claim 23, “the diverting the first portion of the particle- laden fluid includes passing the particle-laden fluid over a plurality of peaks and at least one valley of the separator body.”
Claims 2-5 and 24 are allowable at least by basis on one of the claims discussed above.

Response to Arguments
Applicant's arguments filed 11/22/2022 have been fully considered but they are not persuasive.
Applicant argues the §102 rejection of claim 21 over Lyons.  The argument is that the at least one separator body 88 does not provide the amended claim functions of diverting a first portion of the particle-laden fluid by flowing over and bending around a an edge of the separator body, wherein the first portion defines a filtered fluid having less particles than the second portion that defines an unfiltered fluid.  Although Lyons is silent regarding the functions, the structure is taught which will perform the claimed functions.  As is attempted to be described in the rejection above, Lyons discloses a separator body 88 (Figs. 2-4) which had aft edges adjacent the opening 106which a first portion of fluid enters.  In order to enter the opening 106 the first portion of the fluid must turn 180 degrees around the body 88 (see arrows indicating “bending” flow into the opening 106 in Figs. 3-4), which causes particles within the first portion to experience centrifugal forces which will remove heavier particles from the first portion in a predictable manner.  The centrifugal particle separation is the same principal used by the separator of the instant action as discussed at para. 0043.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.D.F/	  /GERALD L SUNG/                                                                                    Primary Examiner, Art Unit 3741                                                                                                                              Examiner, Art Unit 3741